 Case: 4:18-cv-01205-JCH Doc. #: 24 Filed: 11/08/18 Page: 1 of 2 PageID #: 329




                             UNITED STATE DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI

FEDERAL RESERVE BANK                          )
Of ST. LOUIS,                                 )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Case No. 4:18cv-01205 JCH
                                              )
PLANVIEW DELAWARE LLC,                        )
                                              )
       Defendant.                             )

                     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                           WITH PREJUDICE OF ALL CLAIMS.

       Plaintiff Federal Reserve Bank of St. Louis notifies the Court that Plaintiff’s claims against
Defendant Planview Delaware LLC are hereby dismissed, with prejudice, each party to bear its
own costs and attorneys’ fees.



                                      Respectfully submitted,


                                              BLITZ, BARDGETT & DEUTSCH, L.C.

                                      By:     /s/ Kelley F. Farrell
                                              Kelley F. Farrell, #43027
                                              Aaron W. Sanders, #64133
                                              120 S. Central Ave., Ste. 1500
                                              St. Louis, MO 63105
                                              (314) 863-1500
                                              (314) 863-1877 (facsimile)
                                              kfarrell@bbdlc.com
                                              asanders@bbdlc.com

                                              Attorneys for Plaintiff Federal
                                              Reserve Bank of St. Louis
 Case: 4:18-cv-01205-JCH Doc. #: 24 Filed: 11/08/18 Page: 2 of 2 PageID #: 330




                               CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing document was served on the attorneys of
record in accordance with Federal Rules of Civil Procedure on the 8th day of November, 2018, as
follows:

Karen C. Burgess
Burgess Associates
515 Congress Avenue, Suite 1900
Austin, TX 78701-3526


                                            /s/ Kelley F. Farrell




                                               2
